DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.        In an amendment dated, December 23, 2021, claims 1-24 are presented and pending.

Response to Arguments

3.        Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. 
         In the remarks filed on December 23, 2021, applicant argues prior art of record (Rosenberg) fails to teach each and every limitation of independent claim 1. Applicant argues prior art of record fails to disclose indirect haptic device. The office respectfully disagrees. Prior art of record disclose touch surface (top surface/glass) that the user is in contact with to performed an input and receive indirect haptic feedback via said surface from friction modulator (i.e. actuator) attached to said substrate. Therefore, prior art of record discloses that the user receives indirect haptic interface to a finger via touch surface from friction modulator (i.e. actuator) attached to said substrate rather than directly from friction modulator (i.e. actuator). Furthermore, Prior art of record discloses spatial texture haptic sensation signal that is used by the computer to control .
        In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Prior art  Rosenberg et al discloses mechanical force is modulated to adjust coefficient of friction between the touch surface and the appendage as it moves across the touch surface (i.e. real-time modulation). thus, given said real-time modulation of the perceived coefficient of friction done within a given shorten time period as the user moves across or performs an input on touch surface. It would have been obvious and within the scoop of skilled person in the art at the time of the invention to modify  having said real-time modulation to be within approximately 5 msec order to have said response to the user’s input within shorter time period in order to give the user an accurate response to his/her input without delay.
.


Claim Rejections - 35 USC § 102
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




5.        Claim(s) 1-7, 9- 20 and 22-24 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rosenberg et al (US Pat NO 6,429,846).

As in claim 1, Rosenberg et al discloses a portable consumer electronic device (Fig 1, 8) comprising: 
an indirect haptic device including a substrate having a touch surface, wherein the touch surface has a fixed contour, (Fig 3-8) discloses an indirect haptic device (16) having substrate having a touch surface, wherein the touch surface has a fixed contour (i.e. top surface)
 a sensor that senses a position of a user's appendage relative to the touch surface, 
a friction modulator associated with the substrate [(Fig 3-8 and col 16 line 37-41) discloses friction modulator (i.e. actuator) attached to touch surface (i.e. substrate)], a control device connected to the position sensor and the friction modulator (col 1 line 65- col 2 line 6-19) discloses control (i.e. processor) connected to touch surface (i.e. position sensor) and friction modulator (i.e. actuator); 
 wherein a perceived coefficient of friction on the touch surface is modulated in response to a sensed position of a user's appendage relative to the touch surface.   (Col 5 line 10-14 and Col 7 line 50-65) discloses an actuator (i.e. friction modulator) coupled to touch surface configured to modulate a coefficient of friction between the user’s appendage and the touch surface

As in claim 2, Rosenberg et al discloses the portable consumer electronic device (Fig 1, 8) of claim 1, wherein the perceived coefficient of friction is further modulated in response to a change in an excitation voltage. (Col 5 line 10-14 and Col 7 line 50-65) disclose the step of varying the amplitude of coefficient of friction produced by an actuator using control signal (i.e. excitation voltage).

As in claim 3, Rosenberg et al discloses the portable consumer electronic device (Fig 1, 8) of claim 1, wherein the user's appendage comprises a finger, thumb or a hand-held stylus. (col 2 line 25-26, col 7 line 66- col 8 line 9) discloses appendage comprises a finger or stylus.

As in claim 4, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein the perceived coefficient of friction is further modulated in response to a sensed motion of the user's appendage. (Abstract and col 2 line 6-19) discloses mechanical force generation unit that applies a mechanical force on the appendage at the detected locations on the touch surface and (col 11 line 59-52) discloses mechanical force is modulated to adjust coefficient of friction between the touch surface and the appendage as it moves across the touch surface.

As in claim 5, Rosenberg et al discloses the portable consumer electronic device of claim 4, wherein the perceived coefficient of friction is further modulated in response to a derivative of the sensed motion. (Abstract and col 2 line 6-19) discloses mechanical force generation unit that applies a mechanical force on the appendage at the detected locations on the touch surface and (col 11 line 59-52) discloses mechanical force is modulated to adjust coefficient of friction between the touch surface and the appendage as it moves (derivative of the sensed motion) across the touch surface.


As in claim 6, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein the perceived coefficient of friction is further modulated to generate a virtual texture sensation perceived by the user's appendage. (Col 5 line 10-14 and Col 7 line 50-65) disclose varying the amplitude of mechanical force unit to adjust a friction force applied to the appendage in order to simulate a texture; and (Col 2 line 41-42) 

As in claim 7, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein relative to a sensed position of the user's appendage the perceived coefficient of friction is further modulated in real- time. (col 11 line 59-52) discloses mechanical force is modulated to adjust coefficient of friction between the touch surface and the appendage as it moves across the touch surface (i.e. real-time).

As in claim 9, Rosenberg et al discloses the portable consumer electronic device of claim 5, wherein the derivative of the sensed motion further comprises velocity, acceleration, or direction of motion of the user's appendage. (Abstract and col 2 line 6-19, Col 11 line 40-66) discloses derivation of sensed motion of users’ appendage comprises velocity or direction of motion.

As in claim 10, Rosenberg et al discloses the portable consumer electronic device of claim 1, further comprising a pressure sensor [(Col 14 line 36-39 and col 16 line 4-5) discloses the use of pressure sensor] and wherein the perceived coefficient of friction is further modulated in response to a sensed force of a user's appendage on the touch surface. (col 11 line 40-64 and col 12 line 50- col 13 line 5 and Col 14 line 20-53) discloses perceived coefficient of friction (i.e. vibration) is further modulated in response to a sensed force of a user's appendage on the touch surface.

As in claim 11, Rosenberg et al discloses the portable consumer electronic device of claim 1, further comprising a plurality of sensors connected to the control device and that are used in sensing the position of a user's appendage. (col 2 line 6-19) discloses touch input device configured to sense a position of the user’s appendage, (col 1 line 65- col 2 line 6-19) discloses control (i.e. processor) connected to touch surface (i.e. position sensor)

As in claim 12, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein the indirect haptic device provides an interface with the touch screen. (Fig 8 and col 15 line 45- col 16 line 7) discloses haptic device provides an interface with the touch screen. 

As in claim 13, Rosenberg et al discloses the portable consumer electronic device of claim 12, wherein the indirect haptic device is disposed on a surface other than the touch screen. (Fig 1, 3-4 item 16) discloses the indirect haptic device is disposed on touchpad.

As in claim 14, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein the indirect haptic device provides an interface with a visual display. (Fig 8 items 86, 82) discloses indirect haptic device provides an interface with a visual display.

As in claim 15, Rosenberg et al discloses the portable consumer electronic device of claim 14, wherein the indirect haptic device is disposed on the visual display. (Fig 8 and col 15 line 60- col 16 line 7) discloses haptic device is disposed on touch screen device.

As in claim 16, Rosenberg et al discloses the portable consumer electronic device of claim 14, wherein the indirect haptic device is disposed on a surface other than the visual display. (Fig 1, 3-4 item 16) discloses the indirect haptic device is disposed on touchpad.

As in claim 17 Rosenberg et al discloses, the portable consumer electronic device of claim 1, wherein the indirect haptic device further comprises components made of transparent materials. (col 16 line 3 and Fig 8 display screen) discloses said touch screen with top component of haptic device comprising transparent material. 

As in claim 18, Rosenberg et al discloses the portable consumer electronic device of claim 11, wherein the modulation of the perceived coefficient of friction simulates a pushbutton haptic feedback. (Fig 2-6 and col 9 line 13-18) discloses haptic input push touchpad that is manipulated/pushed in z-direction (i.e. pushbutton haptic feedback) and (col 6 line 4) discloses pushbutton haptic feedback.

As in claim 19, Rosenberg et al discloses the portable consumer electronic device of claim 1, further comprising a plurality of indirect haptic devices arranged in a pattern. (Fig 3 item 42)

As in claim 20, Rosenberg et al discloses the portable consumer electronic device of claim 19, wherein the plurality of indirect haptic devices is arranged in a grating pattern that is linear, arcuate or circular. (Fig 3, 8A item 42) discloses plurality of indirect haptic devices is arranged in a pattern that is linear.

As in claim 22, Rosenberg et al discloses the portable consumer electronic device of claim 11, wherein the sensors are one of a position sensor and a pressure sensor, or a combination thereof. (Col 14 line 36-39 and col 16 line 4-5) discloses the use of pressure sensor.

As in claim 23, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein the sensor is one of a position sensor and a pressure sensor. (Col 15 line 60- col 16 line 7) discloses the use of position sensor (i.e. touch screen) and a pressure sensor

As in claim 24, Rosenberg et al discloses the portable consumer electronic device of claim 1, wherein virtual texture sensations are generated in response to sensed movement or force of a user's appendage, or periodically with time. (Col 7 line 36-49 and col 11 line 44-51) discloses texture sensations are generated in response to sensed movement. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.         Claim 8 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenberg et al (US Pat NO 6,429,846).


As in claim 8, Rosenberg et al discloses the portable consumer electronic device of claim 7, wherein the real-time modulation of the perceived coefficient of friction occurs within approximately 5 msec. (col 11 line 59-52) discloses mechanical force is modulated to adjust coefficient of friction between the touch surface and the appendage as it moves across the touch surface (i.e. real-time modulation), but fails to disclose modulation of the perceived coefficient of friction occurs within approximately 5 msec. 

As in claim 21, Rosenberg et al discloses  the portable consumer electronic device of claim 19, wherein the user's appendage comprises at least two fingers and modulation of the perceived coefficient of friction of plurality of indirect haptic devices is responsive to movement of one or more of the at least two fingers. (col 11 line 40- col 12 line4, col 16 line 8-34) discloses modulation of the perceived coefficient of friction of plurality of indirect haptic devices is responsive to movement of users finger along the touch surface. But fails to explicitly disclose movement of one or more of the at least two fingers. Therefore, it would have been obvious and well-known design choice to an ordinary skill person in the art at the time of the invention to add the use of more than one finger on touch input device. 

Conclusion

9.        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENYAM KETEMA/Primary Examiner, Art Unit 2626   
        03/07/2021